            Case 1:20-cv-02852-ABJ Document 8 Filed 12/17/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
DEMOCRACY FORWARD                   )
FOUNDATION,                         )
                                     )
                  Plaintiff,        )
                                     )
v.                                   )   Case No. 1:20-cv-02852-ABJ
                                     )
U.S. AGENCY FOR GLOBAL MEDIA        )
                                     )
                  Defendant.        )
____________________________________)

 DEFENDANT’S STATUS REPORT SETTING FORTH PRODUCTION SCHEDULE
       Defendant U.S. Agency for Global Media (USAGM), through undersigned counsel, submits

this status report setting for the schedule according to which it intends to complete its production of

documents to Plaintiff Democracy Forward Foundation. See Order of Nov. 19, 2020.

       1.      Plaintiff initiated this Freedom of Information Act (FOIA) lawsuit against

Defendant on October 7, 2020. Compl., ECF No. 1. The Complaint relates to Plaintiff’s July 8,

2020 FOIA request for USAGM records related to recent “staffing and policy changes” at USAGM.

Compl. ¶ 2; see also Compl. Ex. B (July 8, 2020 FOIA Request). Defendant answered the Complaint

on November 18, 2020. Answer, ECF No. 6.

       2.      Plaintiff’s FOIA request sought records in ten identified categories. See Compl.

Ex. A at 2–3. Plaintiff also sought a waiver of related fees. Id. at 5. Defendant acknowledged

receipt of the request on July 29, 2020. Compl. Ex. B.

       3.      Defendant is a relatively small agency. Until recently, USAGM has received and

processed between 40 and 50 FOIA requests each year; these requests were processed by two

employees in the general counsel’s office. USAGM has received a far greater volume of FOIA

requests in recent months: in July 2020 alone, USAGM received over 60 FOIA requests. USAGM

has accordingly assigned an additional staff member to assist, in addition to that employee’s other

duties, in processing FOIA requests.
             Case 1:20-cv-02852-ABJ Document 8 Filed 12/17/20 Page 2 of 3




        4.      On November 14, 2020, Defendant produced to Plaintiff, after making appropriate

redactions, all records it identified after a reasonable search as responsive to categories 2, 4, and 5.

Defendant located no records responsive to categories 8 and 9. As to category 7, Defendant

produced some responsive records and requested that Plaintiff narrow its request to exclude a large

volume of responsive records of a personal nature. Defendant also waived fees related to its

processing of Plaintiff’s FOIA request.

        5.      On November 18, 2020, Defendant produced to Plaintiff, after making appropriate

redactions, all records it identified after a reasonable search as responsive to category 6 and informed

Plaintiff it had located no records responsive to category 3.

        6.      Counsel for Defendant has conferred with counsel for Plaintiff regarding categories

1, 7, and 10. Plaintiff agreed to withdraw its request as to category 10 and provided clarification as

to the scope of category 1 and category 7.

        7.      At present, Defendant believes it has produced all releasable information responsive

to Plaintiff’s request, as narrowed and clarified, except with regard to category 1. Defendant has

completed a reasonable search for records responsive to category 1. Because of the nature of the

materials requested, those records contain substantial amounts of deliberative, pre-decisional

information (as well as other information otherwise excepted from release under FOIA, 5 U.S.C.

§ 552(b)) which will need to be redacted before production.

        8.      Based on these circumstances and anticipated staffing shortfalls related to the

upcoming holiday period, USAGM has determined that it will be able to complete its processing of

records responsive to category 1, and the production of releasable records, no later than January 15,

2021.

        9.      Defendant has conferred with Plaintiff concerning this production schedule.

Plaintiff does not object to Defendant’s proposed production schedule.




                                                    2
  Case 1:20-cv-02852-ABJ Document 8 Filed 12/17/20 Page 3 of 3




Dated: December 17, 2020           Respectfully submitted,

                                   JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General

                                   ELIZABETH J. SHAPIRO
                                   Deputy Director,
                                   Federal Programs Branch

                                   /s/ Michael F. Knapp
                                   MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street NW
                                   Washington, DC 20005
                                   Phone: (202) 514-2071
                                   Fax: (202) 616-8470
                                   Email: michael.f.knapp@usdoj.gov

                                   Counsel for Defendant




                               3
